Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 12/17/2020, wherein claims 1, 14, 16, 17 have been amended, and claim 24 has been cancelled.
Upon further consideration, the rejection of claims 1-3, 8-9, 14, 16-22, 24, 25 under 35 U.S.C. 103 as being unpatentable over Berry et al. (WO2014086632, PTO-892 of record), in view of Sekiya (EP 0920870, PTO-1449) is herein withdrawn.
Upon further consideration, the rejection of claims 1-3, 8-9, 14, 16-22, 24, 25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,943,535, in view of Sekiya (EP 0920870, PTO-1449) is herein withdrawn.
Claims 1-3, 8, 9, 14, 16-22, 25 are examined herein on the merits. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-3, 8-9, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (WO 2014/095289, PTO-1449).
Bhogal et al. teaches a composition comprising a daily dose of 1 -1000 mg of a nuclear factor erythroid-2 related factor 2 (Nrf2) agonist, wherein the Nrf2 agonist can be for example hesperetin or resveratrol. See claims 1, 3, 6; page 5, lines 5-8, line 11 for hesperetin, line 15 for resveratrol; see Table 1 for data on levels of HO-1 and NQO-1 protein synthesis in dermal fibroblasts for 5 µM, 10 µM resveratrol;Table 2, for data on levels of HO-1 and NQO-1 protein synthesis in dermal fibroblasts for 5 µM, hesperetin HO-1 and/or NQO-1 synthesis is significantly up-regulated in dermal fibroblasts by 5 µM hesperetin and 1 µM, resveratrol. See page 28, lines 1-10. It is taught that the composition is useful for treating hair ageing, especially promoting hair fiber growth. See page 5, line 20. It is taught that the composition comprises 0.001-1 % w/w nuclear factor erythroid-2 related factor 2 (Nrf2) agonist. See page 5, lines 22-24; claim 4. It is taught that the composition can be in the form of a supplement such as capsules, pills, tablets i.e can be administered orally. See claims 7, 8. It is taught that the composition comprises most preferably 10-300 mg nuclear factor erythroid-2 related factor 2 (Nrf2) agonist. See claim 6. 
Bhogal et al. does not specifically teach a composition comprising flavanone hesperetin in combination with stilbenoid such as resveratrol.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine flavanone hesperetin with stilbenoid such as resveratrol to obtain a composition for treating hair ageing and promoting hair fiber growth because 1) Bhogal et al. teaches a composition comprising a nuclear factor erythroid-2 related factor 2 (Nrf2) agonist is used for treating hair ageing, and Nrf2 agonist can be for example hesperetin or resveratrol; 2) Bhogal et al. teach that HO-1 and/or NQO-1 synthesis is significantly up-regulated in dermal fibroblasts by 5 µM hesperetin and 1 µM, resveratrol. 
It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating hair ageing. The idea for combining them flows logically from their having been used individually in In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of hesperetin such as 120-1000 mg; and stilbenoid, trans-resveratrol such as 90-900 mg as in instant claim 1; 90 to 500 mg as in instant claims 16, 17 of trans-resveratrol; 120-1000 mg of hesperetin as in instant claim 1; in the composition as in instant claims, and the dose of flavanones and stilbenoid trans-resveratrol, employed in the composition to obtain a therapeutic composition.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of flavanone hesperetin such as 0.5 to 50 % w/w, 0.5 to 40 % w/w, 0.5 to 30 % w/w; and stilbenoid such as 0.1 to 50 % w/w, 0.3 to 40 % w/w, 0.3 to 30 % w/w in the composition as in instant claims, and the dose of flavanone hesperetin and stilbenoid, employed in the composition to obtain a therapeutic composition.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters weight 
One having ordinary skill in the art would have been motivated to determine the effective amounts of flavanone hesperetin and stilbenoid as in instant claims employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Bhogal et al. teaches that the composition comprises a daily dose of 1 -1000 mg of a nuclear factor erythroid-2 related factor 2 (Nrf2) agonist; and also teaches the composition comprises 0.001-1 % w/w nuclear factor erythroid-2 related factor 2 (Nrf2) agonist.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch,205 USPQ 215 (CCPA 1980).
Response to Arguments
The above rejection has been modified slightly in view of Applicant’s amendment.
Note: Applicant’s unexpected results overcomes the rejection of claims 14, and 25.
Applicant’s arguments and the Declaration filed by Paul John Thornalley, and Naila Rabbani have been considered, but not found persuasive as discussed above and those found below.
et al. in Table 2 indicate that the maximum plasma concentration of HESP may be achieved at a minimum of 3 hours, Tmax, and thereafter decreases, achieving up to 5 µM concentration (which, as the application as filed describes, provides synergism with tRES in Example 2, and producing synergistic pharmacological health benefits with tRES in the pivotal clinical trial of Example 6). To maintain this concentration over a daily 24 h period, dosing is repeated at 3 hour intervals, corresponding to 8 doses of 120 mg HESP, or a daily total dose of about 1000 mg.” See page 4 of the Declaration, under 13.” Applicant’s remarks have been considered. It is pointed out synergistic results are provided for 5 µM concentration of HESP, and not for the higher doses for example such as 1000 mg of HESP i.e administering a composition comprising 1000 mg of HESP and 90-900 mg of tRES. It is pointed out that administering 8 doses of 120 mg HESP at different time intervals is not the same as administering 1000 mg HESP at one time, and will give different results. Thus, Applicant’s arguments regarding synergistic effect for upper range of 1000 mg of HESP is not persuasive.
Applicant’s remarks that “when HESP was combined with tRES, synergy was observed with HESP at plasma concentrations achieved by 120 mg to 1000 HESP (120 - 1000 mg HESP achieves peak plasma concentrations of 1.4 - > 5 µM ) with 0,625 µM, 1.25 µM, and 2.5 µM……………The results observed with 5 µM HESP with 0.625, 1.25 and 2.5 µM tRES indicates that doses of >120 mg HESP and 500 mg - 900 mg tRES would produce synergism. Construction of dose-response curves from EC50, Emax, and logistic regression coefficient” have been considered. See pages 5-6 of the Declaration, under 15-17. Applicant’s remarks that “when HESP was combined with tRES, synergy 
Applicant argues that “Bhogal describes the treatment of keratinocytes with each of 5 µm resveratrol (see, Bhogal, page 22, Table 1), 10 M resveratrol (id.), 5 µM hesperetin (see, Bhogal, Table 2), and 1 µM resveratrol (id.), individually, as part of a screen with a long list of other individual compounds such as andrographolide, apigenin, Asiatic acid, baicalein, catechin, chrysin, chrysin dimethylether, curcumin, docosahexaenoic acid, epigallocatechin gallate, esculetin, fraxetin, galangin, genistein, guaiacol, 4-hydroxy-3-methoxyacetophenone, jasmonic acid, kaempferol, (S)-(+)-ketoprofen, kinetin, kinetin riboside, lipoic acid, lutein, luteolin, nordihydroguaiaretic acid, parthenolide, peonidin chloride, phloroglucinol carboxaldehyde, pinocembrin, pinostrobin, protocatechinic acid, quercetin, rauwolscine, silibinin, silichristin, sulforaphane, taxifolin, theaflavin, vanillyl acetone, trans-zeatin riboside, chamomile oil, parsley ethanol extract, sage ethanol extract, sour orange peel ethanol extract………………..Bhogal demonstrates numerous other compounds with similar or better activity levels for increasing HO-1 and NQO-1 gene expression, but there is nothing in Bhogal that shows synergy between his compounds, much less hesperetin and resveratrol in particular. A person of ordinary skill in the art, reading Bhogal, would have no reason to select hesperetin in combination with trans-resveratrol, nor would there be any reason to ” Applicant’s arguments have been considered, but not found persuasive as discussed above. Bhogal et al. teaches a composition comprising a daily dose of 1 -1000 mg of a nuclear factor erythroid-2 related factor 2 (Nrf2) agonist, wherein the Nrf2 agonist can be for example hesperetin or resveratrol. It is taught that the composition comprises most preferably 10-300 mg nuclear factor erythroid-2 related factor 2 (Nrf2) agonist. See claim 6. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine flavanone hesperetin with stilbenoid such as resveratrol to obtain a composition for treating hair ageing and promoting hair fibre growth because Bhogal et al. teaches a composition comprising a nuclear factor erythroid-2 related factor 2 (Nrf2) agonist is used for treating hair ageing, and Nrf2 agonist can be for example hesperetin or resveratrol. 
It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose such as for treating hair ageing. The idea for combining them flows logically from their having been used individually in the prior art. As shown by recited teachings of Bhogal et al. flavanone hesperetin; stilbenoid such as pterostilbene or resveratrol are nuclear factor erythroid-2 related factor 2 (Nrf2) agonist and are useful for treating hair ageing, and thus it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the flavanone hesperetin with stilbenoid such as pterostilbene or resveratrol to obtain a composition for treating hair ageing and promoting hair fibre growth. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).

	Applicant argues that “the inventors have discovered the surprising synergy of a composition including 120-1000 mg in the form of an equivalent daily dose of hesperetin; and 90-900 mg in the form of an equivalent daily dose of trans-resveratrol, wherein the composition comprises at least 0.5 % w/w hesperetin for inducing expression of Glol, which in turn is effective for the treatment of insulin resistance, important in diabetes, obesity, and related conditions.” Applicant’s remarks have been considered. It is pointed out that the synergistic results are provide for particular combination of hesperetin (HESP) with trans resveratrol (tRES) in particular amounts; 5 µM hesperetin with 0.625 µM, 1.25 µM, 2.5 µM tRES (Table 2, Example 2); 5 µM hesperetin, and 1.25-5.0 µM tRES (Table 3, Example 3) i.e synergistic effect at particular amounts; no synergy at 5 µM hesperetin, and 5.0 µM tRES, 10.0 µM tRES for example in Table 2. See specification page 14, lines 25-27 wherein it is taught that “At trans-resveratrol concentrations of 5 and 10 µM, a synergistic effect on GLO1- ARE transcription in HepG2 cells in the presence of 5 µM of hesperetin was no longer observed”; provides data testing a composition comprising 120 mg HESP and 90 mg of tRES in healthy overweight. Instant claims recite a combination of 120-1000 mg of HESP and 90-900 mg of tRES. Synergistic data is provided for  Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. It is pointed out that the Synergy is shown for particular amount of HESP and particular amounts of tRES. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
It is pointed out that an unexpected result, which typically involves synergism, an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Any mixture of the components embraced by the claims which does not exhibit an unexpected result (e.g., synergism) is therefore ipso facto unpatentable.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.


Claim Objections
Claims 14, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art made of Record:
EP 1 072 265…..plant phenols…..200mg, claims 3, 8…teaches hesperetin, resveratrol…..mixtures thereof
WO2001003687…phytosterol (hesperidin) + phytoestrogen (resveratrol, claim 10, 60), dosage 50 -250 mg;
US 20050048008….anti-aging cream; EXAMPLE 7, 0.05 % of hesperetin, resveratrol;
US 9,943,535 or WO2014086632/used;
US 9,387,219;
D4: CN 103462944…resveratrol and pterostilbene for treating tumor;
Richelle et al. (US 2007/129428, PTO-1449), in view of Slaga et al. (WO 2015/171598, PTO-1449).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627